Pee Gubiam.
This is an appeal from an order of the municipal court of the city of St. Paul, denying a motion for new trial, made upon the minutes of the court, upon the sole ground that the statutory period for the making of such a motion had expired. Leave was granted to appellant to move for a new trial “upon the record herein within the time allowed in and by the stipulation entered into between the counsel for the parties hereto.” No advantage was taken of that provision of the order denying his motion made on the minutes, but, without any further effort at a review of the proceedings in the trial court, and without a settled case or bill of exceptions, defendant Hage has attempted this appeal. The statute concerning motions for new trial “on the minutes” (section 7829, G. S. 1913), provides that on appeal from an order denying such a motion, “a case or bill of exceptions shall be proposed by the appellant, and be settled and returned with the record to the supreme court.” Of course that statute is mandatory and because of appellant’s failure to comply with it his appeal must be dismissed.
It is so ordered.